DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

Response to Amendment
With respect to Applicant’s amendment of claims 7, 16 and 20 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 15-20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US Patent 5,892,897; hereinafter “Carlson”) in view of Kondo et al. (US PGPUB 2002/0144177; hereinafter “Kondo”).
Claim 1: (Currently Amended)
	Carlson teaches a method of preserving a pre-error state of a processing unit, comprising:
at a computer system having one or more processing units and memory storing one or more programs for execution by the one or more processing units (Fig. 1: Microprocessors 102, 104 and 106 and N-Deep Pipeline 112. Col. 3 Ln. 14: “instructions continue to be loaded into the N-deep pipeline until a PIPE CONTROL signal is received from counter 118… N-deep pipeline 112 then begins shifting instructions that have been loaded into the pipeline during the period that the counter was decrementing out to the TRAILER DUT 106 in a FIFO (first-in-first-out) manner.”):
receiving a first stream of inputs (Col. 2 Ln. 46: “Microprocessor debug tool 100 is connected to a system (not shown) that provides data, control and instructions over buses 120.”);
buffering the first stream of inputs to generate a buffered stream of inputs identical to the first stream of inputs (Col. 3 Ln. 10: “The instructions being sent to the MASTER DUT and the SHADOW DUT are also received and loaded into N-deep pipeline 112 over buses 120 … These instructions continue to be loaded into the N-deep pipeline until a PIPE CONTROL signal is received from counter 118… In this way, the counter controls the depth of the pipeline.”);
conveying the first stream of inputs to a primary instance of a program; and conveying the buffered stream of inputs to a secondary instance of the program (Col. 4 Ln. 41: “The program code is then executed (210) on MASTER DUT 102 and SHADOW DUT 104 in lock-step (concurrent execution) with each other (based on a system clock). Also at step 210, the program code is loaded into the pipeline 112 to then be transferred to TRAILER DUT for execution N-cycles later,” wherein the “SHADOW DUT 104” and “TRAILER DUT 106” respectively execute the “primary instance” and “secondary instance”.);
executing the primary instance on the first stream of inputs in real time; and executing the secondary instance on the buffered stream of inputs with a predefined time delay with respect to execution of the primary instance on the first stream of inputs (Col. 3 Ln. 23: “The TRAILER RESET signal received by TRAILER DUT 106 enables the microprocessor to begin executing the instructions received from N-deep pipeline 112. Therefore, as will be appreciated, N-deep pipeline 112 and counter 118 operate together to delay the stream of instructions executed by MASTER DUT 102 and SHADOW DUT 104 by a preprogrammed period such that TRAILER DUT 106 is executing the identical code in a time-shifted manner,” wherein the “SHADOW DUT 104” and “TRAILER DUT 106” respectively execute the “primary instance” and “secondary instance” as noted above.);
in response to detecting an error state: pausing the secondary instance; and preserving a current state of the secondary instance (Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure (i.e. a non-deterministic or infrequent failure has occurred in SHADOW DUT and has resulted in the outputs of the ‘good’ and the ‘bad’ processors to be different). This mismatch signal is connected to the halt input of each of the microprocessors MASTER DUT 102, SHADOW DUT 104 and TRAILER DUT 106. A signal at the halt input of the microprocessors 102, 104 and 106 forces the devices to halt execution of their instructions and freeze the internal state of the device circuitry (i.e. registers, logic, nodes, cache, etc.).”), 
wherein the current state of the secondary instance corresponds to a pre-error state of the primary instance (Col. 4 Ln. 58: “the present invention provides a method and apparatus for microprocessor failure analysis and debug of non-deterministic and infrequent type failures that efficiently and quickly pinpoints the conditions and state of the microprocessor both before and at the point of failure.”).

With further regard to Claim 1, Carlson does not teach the following, however, Kondo teaches:
detecting the error state from an indicator generated by the primary instance response to the primary instance executing on the first stream of inputs ([0098] “the Master and Shadow processor units 12, 14 operating in close synchrony to execute identical instruction streams, instruction by instruction--as indicated above. Preferably, the two processor units 12, 14 are not tightly locked, but operate within one or several processor clock cycles apart.” [0100] “the master processor 12 and the shadow processor 14 are themselves able to detect errors in their processing and to report an error notification to the ‘glue’ logic 18.” [0049] “an error-handling module to receive an error notification resulting from an error in either the primary processor or the secondary processor, to determine if the error is a recoverable error, and, if the error is a recoverable error, then to initiate saving the state of either the primary or the secondary processor to a memory and to reset and restart the primary and secondary processors using the saved state.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Carlson with the primary instance error state indicator as taught by Kondo for purposes of “recovering from recoverable errors in such a manner as to reduce the impact of the recoverable error on external devices or software utilizing the processing system” (Kondo [0002]).

Claim 2: 
Carlson in view of Kondo teaches the method of claim 1, and Carlson further teaches wherein the error state results from execution of the primary instance on a first input of the first stream of inputs; and wherein pausing the secondary instance comprises pausing the secondary instance prior to processing an input of the buffered stream of inputs corresponding to the first input of the first stream of inputs (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor.” Col. 2 Ln. 56: “Comparator 108 compares corresponding output signals of MASTER DUT 102 and SHADOW DUT 104 and generates a ‘mismatch’ signal indicating a failure (i.e. a non-deterministic or infrequent failure has occurred in SHADOW DUT and has resulted in the outputs of the ‘good’ and the ‘bad’ processors to be different),” wherein the failure, i.e. “error state”, results from execution of inputs in the “SHADOW DUT 104”, i.e. the device which executes the “primary instance”.).

Claim 3:
Carlson in view of Kondo teaches the method of claim 1, and Carlson further teaches wherein the secondary instance, after the predefined time delay, runs concurrently with the primary instance (Col. 3 Ln. 27: “N-deep pipeline 112 and counter 118 operate together to delay the stream of instructions executed by MASTER DUT 102 and SHADOW DUT 104 by a preprogrammed period such that TRAILER DUT 106 is executing the identical code in a time-shifted manner. In other words, TRAILER DUT 106 is executing the same code a number of cycles behind the MASTER and SHADOW DUTs.”).

Claim 4:
Carlson in view of Kondo teaches the method of claim 1, and Carlson further teaches wherein the error state obscures an aspect of the pre-error state of the primary instance (Col. 1 Ln. 49: “debugging tools known in the art provide the internal state of the microprocessor at the point of failure, but the conditions of the processor leading up to the failure cannot be discerned from the provided data. Thus, to discover the state of the processor prior to the failure, the process is normally repeated and the processor halted prior to the failure.”); and 
wherein preserving the current state of the secondary instance comprises:
recording an aspect of the current state of the secondary instance, wherein the aspect of the current state of the secondary instance corresponds with the aspect of the pre- error state of the primary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs …This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared.” Col. 4 Ln. 19: “The internal state of any or all of the three processors may then be scanned out for analysis. For example, any IEEE 1149.1 JTAG interface can be used for scanning the internal state of the microprocessors.”).

Claim 5:
Carlson in view of Kondo teaches the method of claim 4, and Carlson further teaches wherein the aspect of the pre-error state of the primary instance is first stored data associated with the primary instance; and wherein the aspect of the current state of the secondary instance is second stored data associated with the secondary instance, wherein the second stored data corresponds with the first stored data (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted, along with the master and shadow, when a ‘mismatch’ occurs …This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared.”).

Claim 6:
Carlson in view of Kondo teaches the method of claim 1, and Carlson further teaches wherein:
executing the primary instance comprises generating a first output stream using a first processing unit (Col. 2 Ln. 50: “Outputs from MASTER DUT 102 and SHADOW DUT 104 are input into comparator 108, such that corresponding outputs from each microprocessor are compared by comparator 108,” wherein the “SHADOW DUT 104” is the “first processing unit”.); and
executing the secondary instance comprises generating a second output stream using a second processing unit (Col 3 Ln. 35: “The output signals of SHADOW DUT 104 that have been stacked in pipeline 112 are compared with the outputs of TRAILER DUT 106 by comparator 110. Comparator 110 produces a ‘mismatch’ or failure signal when these outputs of SHADOW DUT and TRAILER DUT are different. Because instructions, data, and/or conditions input into pipeline 112 from SHADOW DUT 104 are presumed to be correct (since a failure has not halted the processors), the execution of those same instructions in TRAILER DUT 106 should produce identical output,” wherein the “TRAILER DUT 106” is the “second processing unit”.).

Claim 7: (Currently Amended)
Carlson in view of Kondo teaches the method of claim 6. However, Carlson does not teach the following, but Kondo teaches:
wherein detecting the error state comprises detecting the indicator in the first output stream ([0100] “the master processor 12 and the shadow processor 14 are themselves able to detect errors in their processing and to report an error notification to the ‘glue’ logic 18,” wherein the output “error notification” to the “glue logic 18” is an indicator within the “output stream”. [0049] “an error-handling module to receive an error notification resulting from an error in either the primary processor or the secondary processor, to determine if the error is a recoverable error, and, if the error is a recoverable error, then to initiate saving the state of either the primary or the secondary processor to a memory and to reset and restart the primary and secondary processors using the saved state.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Carlson with the error state indicator as taught by Kondo for purposes of “recovering from recoverable errors in such a manner as to reduce the impact of the recoverable error on external devices or software utilizing the processing system” (Kondo [0002]).



Claim 9:
Carlson in view of Kondo teaches the method of claim 1, and Carlson teaches further comprising: 
after preserving the current state of the secondary instance:
resuming the secondary instance to obtain a subsequent state of the secondary instance; and preserving the subsequent state of the secondary instance, wherein the subsequent state of the secondary instance corresponds to a subsequent pre-error state of the primary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted… when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared. Thereafter, the trailer microprocessor may be stepped cycle-by-cycle up to and past the point of failure of the shadow processor for further analysis.”).

Claim 10: 
Carlson in view of Kondo teaches the method of claim 9, and Carlson further teaches wherein:
pausing the secondary instance comprises ceasing to convey the buffered stream of inputs to the secondary instance; and resuming the secondary instance comprises conveying a single input from the buffered stream of inputs to the secondary instance (Col. 2 Ln. 14: “The outputs of the master and shadow microprocessors are compared and the trailer microprocessor is halted… when a ‘mismatch’ occurs between the outputs of the master and shadow processors. This halts the trailer microprocessor a known number of cycles before the fault condition occurred in the shadow processor. When the internal states of all three processors are scanned, the differences in the internal state of the shadow processor before and at a failure can be theoretically compared. Thereafter, the trailer microprocessor may be stepped cycle-by-cycle up to and past the point of failure of the shadow processor for further analysis.”).

Claim 11:	Carlson in view of Kondo teaches the method of claim 1, and Carlson further teaches wherein preserving the current state of the secondary instance comprises providing the current state of the secondary instance for inspection (Col. 4 Ln. 53: “At that point, all three devices under test are halted and their internal states are frozen (214). At step 216, the internal state of each of the microprocessors under test is scanned out through a test access port for analysis, and thereafter the process ends (218).”).

Claims 15-20 and 22-24:
With regard to Claims 15-20 and 22-24, these claims are equivalent in scope to Claims 1-4, 6-7 and 9-11 rejected above, merely having a different independent claim type, and as such Claims 15-20 and 22-24 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-4, 6-7 and 9-11.
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Carlson reference also anticipates these additional elements of Claim 15, for example, wherein the system comprises:
one or more processing units; and a memory coupled to the one or more processing units and storing one or more programs for execution by the one or more processing units, the one or more programs comprising executable instructions to cause the one or more processing units to (Fig. 1: Microprocessors 102, 104 and 106 and N-Deep Pipeline 112. Col. 3 Ln. 14: “instructions continue to be loaded into the N-deep pipeline until a PIPE CONTROL signal is received from counter 118… N-deep pipeline 112 then begins shifting instructions that have been loaded into the pipeline during the period that the counter was decrementing out to the TRAILER DUT 106 in a FIFO (first-in-first-out) manner.”).

Claim 26:
With regard to Claim 26, this claim is equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claim 26 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1.
With further regard to Claim 26, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Carlson reference also anticipates these additional elements of Claim 26, for example:
a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising executable instructions, which, when executed by an electronic computer system with one or more processing units, cause the electronic computer system to (Fig. 1: Microprocessors 102, 104 and 106 and N-Deep Pipeline 112. Col. 2 Ln. 46: “Microprocessor debug tool 100 is connected to a system (not shown) that provides data, control and instructions over buses 120.” Col. 4 Ln. 63: “While the invention has been described in the context of a preferred embodiment, it will be apparent to those skilled in the art that the present invention may be modified in numerous ways and may assume many embodiments other than that specifically set out and described above. Accordingly, it is intended by the appended claims to cover all modifications of the invention which fall within the true spirit and scope of the invention.”).

Response to Arguments
Applicant's arguments, see Pages 8-10 of the Remarks filed July 15, 2022, with respect to the rejections under 35 U.S.C. 102 of Claims 1-7, 9-11, 15-20, 22-24 and 26 have been fully considered but they are not persuasive. With respect to the Applicant’s arguments that the newly amended language of Claims 1, 7, 15, 16, 20, 21 and 26 is not taught by the previously cited prior art, these arguments have been fully considered but is moot in view of the newly cited Kondo reference as discussed above in the respective rejections.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Mehrdad et al. (“Coping with physical failures, soft errors, and reliability issues”, 2008) discloses an error-resilient processor microarchitecture, a DIVA core, which performs error detection through the use of a “shadow latch”.
Emmerson et al. (“Fault Tolerance Achieved in VLSI”, 1984) discloses an error detection and mitigation system comprising a shadow and master “checker unit”, as well as a “shadow processor” and “shadow memory modules”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194